Citation Nr: 1515652	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  14-34 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1946 to February 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

In June 2015, the Veteran presented sworn testimony during a personal hearing, which was chaired by the undersigned Veterans Law Judge.  A copy of the transcript has been reviewed and is associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the appeal period, bilateral hearing loss was shown to have been productive of no more than a Level V in the right ear and Level VI hearing impairment in the left ear.

2.  The Veteran's service-connected bilateral hearing loss does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the service-connected bilateral hearing loss, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the April 2013 rating decision, the RO issued a letter in October 2012 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and VA's respective obligations with regard to obtaining evidence.  As previously noted, in the April 2013 rating action, the RO granted service connection for bilateral hearing loss and assigned a 20 percent disability rating from October 2012.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, some of the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also afforded a pertinent VA examination April 2013.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2013 VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.

With respect to the Veteran's STRs, the Board recognizes that the RO attempted to obtain the Veteran's complete STRs; however, these efforts were unsuccessful.  The RO issued a formal finding of unavailability as to the majority of the Veteran's STRs in October 2008.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service medical records.  The Board finds, however, that in light of evidence that the records were destroyed in a fire there is no reasonable possibility that the missing records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In any event, as the Veteran has already been granted service connection for his bilateral hearing loss, the loss of some of the Veteran's service records, although regrettable, is not crucial to the outcome of this case.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 20 percent disability rating throughout the appeal period.  As will be detailed below, the Board finds that the 20 percent disability rating should not be disturbed; therefore, a staged rating is not warranted.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2014); Table VI; and Table VII (also DC 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2014).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks an initial disability rating in excess of 20 percent for his service-connected bilateral hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

An October 2012 Veteran's Memorial Medical Center audiogram report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
80
NR
100
NR
LEFT
70
85
NR
85
NR

The results for 3000 Hertz were not identified and an average decibel loss could not be calculated without these.  The October 2012 audiogram did not indicate whether Maryland CNC speech discrimination testing was used.  See 38 C.F.R. § 4.85(a).  The report was signed by a physician, but it was not indicated that the examination was conducted by a state-licensed audiologist, as required by 38 C.F.R. § 4.85.  Accordingly, the application of Table IV under 38 C.F.R. § 4.85 is not appropriate as to the examination.  For these reasons, the October 2012 examination is not adequate for rating purposes.

In April 2013, the Veteran was afforded a VA audiological examination, conducted by state-licensed audiologist, and the report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
60
75
75
67
LEFT
70
70
75
80
73

Average pure tone threshold was 67 decibels in the right ear and average pure tone threshold was 73 decibels in the left ear.  The VA examiner indicated that speech discrimination scores were not appropriate for the Veteran due to language difficulties, cognitive problems, etc., which made combined use of pure tone average and speech discrimination scores inappropriate.  

When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran responded that he has difficulty hearing words during conversations.  He also reported that his hearing loss has impacted his ordinary conditions of life, to include the ability to work.  

Pursuant to 38 C.F.R. § 4.85(c), Table IV is inapplicable to determine the Veteran's hearing impairment.  Regulation 38 C.F.R. § 4.85(c), provides that Table IVA is for application where, as in the April 2013 VA examination report, the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under 38 C.F.R. § 4.86.  Therefore, Table IVA will be used to analyze the April 2013 VA examination audiogram results.  

Applying the results of the Veteran's April 2013 VA audiogram reveals no worse than Level V hearing acuity in the right ear and Level VI in the left ear under 38 C.F.R. § 4.85, Table IVA.  Thus, pursuant to Table VII, a 20 percent disability rating is warranted for bilateral hearing loss based on the April 2013 VA examination.

An August 2013 Veteran's Memorial Medical Center audiogram report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
60
NR
75
NR
LEFT
65
75
NR
75
NR

The results for 3000 Hertz were not identified and an average decibel loss could not be calculated without these.  The August 2013 VA examiner did not indicate why a speech recognition test was not administrated.  The August 2013 audiogram did not indicate whether Maryland CNC speech discrimination testing was used.  See 38 C.F.R. § 4.85(a).  The report was signed by a physician, but it was not indicated that the examination was conducted by a state-licensed audiologist, as required by 38 C.F.R. § 4.85.  Accordingly, the application of Table IV under 38 C.F.R. § 4.85 is not appropriate as to the examination.  For these reasons, the August 2013 examination is not adequate for rating purposes.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial 20 percent disability rating assigned for the Veteran's service-connected bilateral hearing loss.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111, aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified (in the rating schedule) are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  The very problem reported by this Veteran, such as having difficulties hearing others during a conservation is contemplated by the schedular criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board finds that a remand for referral for consideration of extraschedular rating is, not warranted.  The rating criteria are, therefore, adequate to evaluate the Veteran's bilateral hearing loss disability.

For reasons and bases stated above, the Board finds that a preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent for his bilateral hearing loss.  The claim is therefore denied.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition to his bilateral hearing loss, the Veteran is service-connected for tinnitus and assigned a combined evaluation of 30 percent.  Even when the tinnitus is taken into account, the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability.  See 38 C.F.R. § 4.16.  The Veteran claims that after his military discharge his heath conditions declined and then he began to experience hearing loss.  See VA form 21-8940 (Veteran's application for increased compensation based on unemployability) dated December 2012.  Furthermore, he stated due to his declined health; he was unable to work.  Id.  Again, the Veteran is only service-connected for bilateral hearing loss and tinnitus; the hearing loss and tinnitus by themselves are not shown to preclude the Veteran from working.  The VA examination report took into consideration the Veteran's reported problems, such as difficulties hearing others during a conversation, when evaluating the Veteran's hearing loss.  In other words, accommodation can be made for the auditory difficulties.  A clear preponderance of the evidence is against a finding that the service-connected disability precludes the Veteran from working.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


